Case 2:19-cv-00769-JES-NPM Document 107 Filed 03/31/21 Page 1 of 3 PageID 1285




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION


 EMCYTE CORP.,

             Plaintiff,

 v.                                                Case No. 2:19-cv-769-JES-NPM

 XLMEDICA, INC. and
 ANNA STAHL,

             Defendants.


                                      ORDER

       In this trademark infringement and unfair competition action, EmCyte Corp.

 sues former employee Anna Stahl and her “one-woman shop” (to quote defense

 counsel) XLMedica, Inc. The parties filed multiple papers related to discovery and

 scheduling disputes. The Court held a hearing on March 30, 2021, to resolve these

 matters and to set new case-management deadlines.

       For the reasons and as stated in more detail on the record during the March 30

 hearing:

       (1)   Defendants’ Motion to Stay Discovery Pending Resolution of

             Defendants’ Motion to Dismiss (Doc. 75) is DENIED.
Case 2:19-cv-00769-JES-NPM Document 107 Filed 03/31/21 Page 2 of 3 PageID 1286




       (2)   Defendants’ Motion to Stay Ruling on Plaintiff’s Motion to Compel

             Pending Resolution of Defendants’ Motion to Dismiss (Doc. 76) is

             DENIED.

       (3)   Plaintiff’s Motion to Compel Interrogatory Answers (Doc. 67) is

             GRANTED. The parties will confer and resolve any outstanding issues

             concerning their confidentiality agreement by April 20, 2021.

       (4)   Plaintiff’s Motion to Compel Document Production (Doc. 73) is

             GRANTED in part and DENIED in part.

       (5)   By April 29, 2021, Defendants will fully respond to the discovery

             requests as directed during the hearing.

       (6)   Defendants’ Motion for Protective Order re the Deposition of Anna

             Stahl (Doc. 71) is DENIED.

       (7)   Plaintiff’s Expedited Motion to Compel the Deposition of Anna Stahl

             (Doc. 78) is GRANTED. The parties will schedule Ms. Stahl’s

             deposition to be completed by May 29, 2021.

       (8)   The Motion for an Enlargement of Time (Doc. 97) is GRANTED. The

             Court will enter a second amended case management and scheduling

             order separately.

       (9)   The requests for an award of attorneys’ fees and costs are DENIED.




                                         2
Case 2:19-cv-00769-JES-NPM Document 107 Filed 03/31/21 Page 3 of 3 PageID 1287




       DONE and ORDERED in Fort Myers, Florida on March 31, 2021.




                                      3
